                                               3:21-mj-03008-TSH # 1                Page 1 of 12
                                                                                                                                 E-FILED
                                                                                                   Friday, 29 January, 2021 02:23:48 PM
                                                                                                           Clerk,JAN
                                                                                                                  U.S. 2
                                                                                                                       District
                                                                                                                         7 2021Court, ILCD
AO 91 (Rev. 11 / 11) Criminal Complaint

                                                                                                               C1.ER!< OF TnE COURT
                                          UNITED STATES DISTRICT COURT                                          u.s. rnsTrncrcouRT
                                                                   for the
                                                             District of Columbia
                                                                                                     ~   7~t~ :'j oJ~ F!LUNO:S
                                                                      ~
                  United States of America
                             v.                                        Case: 1:21-mJ-00148
                        Jason Gerding                                ) Assigned to: Judge Zia M. Faruqui
                                                                     ) Assign Date: 1/19/2021
                          AKA:N/A                                    ) Description: COMPLAINT WI ARREST WARRANT
                                                                      )
         Date of Birth: XXXXXXXX                                      )
                           Defendant(s)


                                                   CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ _J_an_u_ru~y~6_ _ _ _ _ _ _ _ in the county of _ _ _ _ _ _ _ _ _ _ in the
                           in the District of       Columbia      , the defendant(s) violated:

              Code Section                                                     Offense Description

              18 U.S.C. 1752 (a)(l)-Knowingly Entering or Remaining in any Restricted Building or Grounds
              Without Lawful Authority
              18 U.S.C. 1752(a)(2)-Knowingly Engaging in Disorderly or Disruptive Conduct in any Restricted
              Building or Grounds
              40 U.S.C. 5104(e)(2)(D), (G)-Violent Entry and Disorderly Conduct on Capitol Grounds

          This criminal complaint is based on these facts:

  See attached statement of facts.




          N   Continued on the attached sheet.



                                                                                                 Complainant's signature

                                                                                             Steven Huie, Ag~e=n~t _ _ __ __
                                                                                                 Printed name and title
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone.
                                                                                                              2021.01.21
Date:     January 21, 2021
                                                                                                              20:37:35 -05'00'
                                                                                                   Judge 's signature

City and state:                           Washington, D.C.                             Zia M. Faruqui, U.S . Magistrate Judge
                                                                                                 Printed name and title
                                             3:21-mj-03008-TSH # 1                Page 2 of 12


AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                                           JAN 2 7 2021
                                                                                                                     CLER!( OF THE COURT
                                    UNITED STATES DISTRICT COURT                                                      U.S. O!STRiCT COURT
                                                                 for the                                   ri:::'-'
                                                                                                            -''-(- ,...'J'-'
                                                                                                                        °' , 1V 1I.~1,.,,-r-
                                                                                                                        u.•• •     \,Li I
                                                                                                                                             or:J !~l-
                                                                                                                                                  lj 1 l1r·,,,..
                                                                                                                                                      11"11v i ~
                                                           District of Columbia
                                                                                                 cJ}-fV)_J-300~
                  United States of America                          )
                               V.                                   ) Case: 1:21-mj-00148
                    Christina Gerding                               ) Assigned to; Judge Zia M. Faruqui
                                                                    ) Assign Date: 1/19/2021
                        AKA:N/A
                                                                    )) Description: COMPLAINT W/ ARREST WARRANT
         Date of Birth: 9/30/1974                                   )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief
On or about the date(s) of               January 6
                                 - - - -- ~ - - - - - - -
                                                                           in the county of   - - - - -- - -- -
                                                                                                                                        in the
                        in the District of           Columbia   , the defendant(s) violated:

            Code Section                                                      Offense Description

            18 U.S.C. 1752 (a)(l )-Knowingly Entering or Remaining in any Restricted Building or Grounds
            Without Lawful Authority
            18 U.S.C. 1752(a)(2)-Knowingly Engaging in Disorderly or Disruptive Conduct in any
            Restricted Building or Grounds
            40 U .S.C. 5104(e )(2)(0), (G)-Violent Entry and Disorderly Conduct on Capitol Grounds


         This criminal complaint is based on these facts:
  See attached statement of facts.




         N Continued on the attached sheet.
                                                                                                   (-,~-:7/ .
                                                                                                   'd\~-


                                                                                               Complainant's signature

                                                                           - - - - - ~Steven Huie, Agent
                                                                                               Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone.
                                                                                                         2021.01.21
Date:    January 21, 2021
                                                                                                         20:40:26 -05'00'
                                                                                                 Judge's signature

City and state:                         Washington, D.C.                            Zia M. Faruqui, U.S. Magistrate Judge
                                                                                               Printed name and title
                            3:21-mj-03008-TSH # 1            Page 3 of 12
                                                     Case: 1:21-mj-00148
                                                     Assigned to: Judge Zia M. Faruqui
                                                     As.sign Date: 1/19/2021
                                                     Description: COMPLAINT W/ ARREST WARRANT
                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                            AND ARREST WARRANT

        I, Steven Huie, being first duly sworn, herby depose and state as follows:

                                 PURPOSE OF THE AFFIDAVIT
        J.     This Affidavit is submitted in support of Criminal complaints for Christina

GERDING (hereinafter "C. GERDING"), and Jason GERDING (hereinafter "J. GERDING")

charging violations of 18 U.S.C. § l 752(a)(l) and (2); and 40 U.S.C. §§ 5104(e)(2)(D) and (G).

                                    BACKGROUND OF AFFIANT

       2.      I have been a Special agent with the Federal Bureau oflnvestigation ("FBI") since

March 2016. I am assigned to the Washington Field Office, where, in addition to my regular

duties, I am currently tasked with investigating criminal activity in and around the Capitol grounds.

       3.      Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as "on or about" dates.

                  STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

       4.      The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions

around the U.S. Capitol include permanent and temporary security barriers and posts manned by

U.S. Capitol Police. Only authorized people with appropriate identification are allowed access

inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed

to members of the public.

       5.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
                           3:21-mj-03008-TSH # 1           Page 4 of 12




session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to ce1tify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.

       6.      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep

the crowd away from the Capitol building and the proceedings underway inside.

       7.      At such time, the certification proceedings were still underway and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

       8.      Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to-and did--evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shmtly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the
                             3:21-mj-03008-TSH # 1            Page 5 of 12




Senate Chamber until the sessions resumed.

        9.      During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

        10.     Following this incident, law enforcement agencies received numerous tips from the

public. Tips identified C. GERDING and J. GERD[NG as two subjects that participated in the

events in the United States Capitol on January 6, 2021. One tip provided a Twitter account linked

to J.   GERDING with account name "@Gerding_Jason" (hereinafter the "TWITTER

ACCOUNT"). This account name is consistent with J. GERDING'S first and last name.

        11.    The FBI reviewed the TW[TTER ACCOUNT, which was unlocked and available

to be viewed by the public. The following image includes the banner and initial view of the

TWITTER ACCCOUNT. The TWITTER ACCOUNT had a tagline of "We The People Have

Woken" and a profile picture of Donald Trump with a "Q" background. Based on my training,

knowledge, and experience, I believe the "Q" in the banner refers to "QAnon." QAnon is generally

a loosely affiliated network and community of people who believe in a number of conspiracy

theories. The letter "Q" is utilized by its believers to identify themselves.
                                                             3:21-mj-03008-TSH # 1                                  Page 6 of 12




                                          .,,
i   rwn1•r.com 'll"' rl,   -0; Jl'   ,

                                                                                We Tho People Have Wokan
                                                                                l 4,6lWtt-l


                                          @      Home


                                          #      Explore


                                          rJ     Notifications


                                          s      Messages
                                                                                                                                     You might like
                                          [::J Bookmarks           We The PIIOpl• Have Woken
                                                                    1'('101     .__,..c.n                                            ~      ~1.;~..~~.r~ChlltMO   I follow)

                                          ~      Lists                                                                                      II '

                                                                  725                       2.30 J: ilo«U.                                  Scan Edwards
                                          0
                                          c:,    Profile
                                                                           '1    •   l

                                                                                                                                      ~.;     am
                                                                                                                                                                  I --.;;;;:- )

                                          8                                                                                                                           -;;;;;,
                                                                                                                                     ~
                                                 More                   r11111'et11                Tw~b & rcpli~s     Media   Ukcs
                                                                                                                                            J.ye.. 3              \
                                                                                                                                              OJ ..., •




                 12.                     On December 18, 2020 the TWITTER ACCOUNT posted the following image:




           We the people are
     the rightful masters of both
       Congress and the courts,
.. not to overthrow the Constitution
      but to overthrow the men
    who pervert the Constitution .
                                                ... A/.Jrnlwm I incoln



                 13.                     On December 21, 2020, the TWTTTER ACCOUNT tweeted the following

message, which appears to refer to the January 6, 2021, rally.
                              3:21-mj-03008-TSH # 1                      Page 7 of 12




                  w                                    Tweet

                  @    Home                  - w
                                                       We Th< Peopl< Have, Woken
                                                       'i19erd1noja~on



                  #    Explore             Anons.... I need help just booked flight to de forth the
                                           6th. Best place to stay close to rally.
                  rJ   Notifications


                  B    Messages             1 l.:1.e


                                                       0                  n
                  hl   Bookmarks




         14.   On December 26, 2020, the TWITTER ACCOUNT tweeted the following message

referencing that he trusts "the plan" and will be "in DC Jan 6th."




                  "#                        f-         Tweet

                                                       W• Thi> People Have Woken
                 @     Home
                                            . !:t      5'9e1d,n9 Ja~on                                     ,/



                  #    Explore             So much disinformation coming out I don't know what
                                           is real what is fake. l trust the plan .... I'll be in DC Jan
                  cl   Notifications       6th, but my head is starting to hurt.
                                           1 16 AM · D..- Z6, 2020 , Ty,1;te1 for Anr1m"1

                  El   Messages
                                                       0                                           c!,

                  CJ   Bookmarks



         15.   On January 6, 2021, at 15:22 the TWITTER ACCOUNT posted the following

image:
                                 3:21-mj-03008-TSH # 1               Page 8 of 12




           16.     According to Capitol Police this photo appears to have been taken in the Capitol

Rotunda. J. GERDING and C. GERDING appear to be standing in front of a painting entitled the

"Declaration ofindependence" by John Trumbull. This painting is listed as hanging in the Capitol

Rotunda on the Architect of the Capitol website.'

           17.     On January 8, 2021, another Twitter user, referencing the image above, posted a

message stating "Here's two people from Quincy, Illinois who took part in the Capital [sic] Hill

insurgance [sic]!!!" (image below). According to Illinois government records, C. GERDING and

J. GERDING reside in Quincy, IL.                Attached to that message, was an image of a group

conversation that appears to be on Facebook (image below) under the name "Christina Gerding."

This is consistent with C. GERDING'S first and last name. In the group conversation username

"Christna Gerding" posted the above photo with the text "Quincy made it inside." A member of




1
    See https://www.aoc.gov/explore-capitol-campus/art/declaration-independence.
                             3:21-mj-03008-TSH # 1            Page 9 of 12




the group chat responded, "hope they lock yours [sic] ass up." Usemame "Christna Gerding"

responded "well since they let us inside; opened the door for us I think I' II be just fine."




          HereAs ti.VO p9op le from Quiric:y   1




          lllinc,ii-s vvho took pa rt in the
          Capital H111 ins urganc,2H!J


           1 Li..:.e

                 (     ~,
                     ..,..                          v

                             m
                                  3:21-mj-03008-TSH # 1                           Page 10 of 12




                   ~,a~
                   1,,... 1c, r.,.ai,c   11r ,1~ 0




                •        Qln.llhl D~rg nc11e ir...1 l!!t:•. ~OUf!I l !li!I
                         ur                                                  O



                 •                         ..,~I "'' ta lt••'I 1••1ua 111~ d.l,
                         op;:nr,d n e<do:1 fol 1.11; 11:-M,k 11 bEf.~t fill-; C
                                         :..Jlr •   •   M.n .




                •
                 •
       18.    On January 6, 2021 , the following photograph image was posted on a Facebook

account with username "Jason Gerding." According to Capitol Police, this bust of George

Washington is near the Memorial Door inside the Capitol, which is in the House Wing.
                           3:21-mj-03008-TSH # 1           Page 11 of 12




                                                                                                  -     ....
                                                                  IIJ!!,,.. Jason Gerding
                                                                  ~ J h .0




                                                                       rf:J   like          CJ   Comment


                                                                  •      W"tc a reply...            Q   @




       19.     A search of Illinois government records returned a photograph for C. GERDING

that appears consistent with the physical appearance of the female subject in the photograph in

front of the painting referenced above. Similarly, a search of Illinois government records

returned a photograph for J. GERDING that appears consistent with the physical appearance of

the male subject in the photograph in front of the painting referenced above.

       20.     Additionally, your affiant spoke with W-1, one of the individuals who had provided

a tip to law enforcement about the identity of C. GERDING. During the interview, W- 1 advised

that it had known C. GERDING for more than a year a nd interacted with C. GERDING on

numerous occasions. W-1 had seen J. GERDING on C. CERDING' S social media a number of

times. W-1 confirmed that C. GERDING was the individual in the photograph inside the Capitol

and recognized J. GERDING from previously seeing him on C. GERDIN G' S social media. W-l

also confirmed that C. GERDING and J. GERDING live in Quincy, Illinois.
                           3:21-mj-03008-TSH # 1            Page 12 of 12




       21.     Based on the foregoing, your affiant submits that there is probable cause to believe

that C. GERDING and J. GERDING violated Title l 8 U.S.C. § l 752(a)(l) and (2), which makes

it a crime to (I) knowingly enter or remain in any restricted building or grounds without lawful

authority to do so; (2) knowingly, and with intent to impede or disrupt the orderly conduct of

Government business or official functions, engage in disorderly or disruptive conduct in, or within

such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,

impedes or disrupts the orderly conduct of Government business or official functions; For purposes

of Section 1752 of Title 18, a "restricted building" includes a posted, cordoned off, or otherwise

restricted area of a building or grounds where the President or other person protected by the Secret

Service, including the Vice President, is or will be temporarily visiting; or any building or grounds

so restricted in conjunction with an event designated as a special event of national significance.

Your affiant also submits there is probable cause to believe that C. GERDING and J. GERDING

violated 40 U.S.C. § 5104(e)(2)(D), which makes it a crime to utter loud, threatening, or abusive

language, or engage in disorderly or disruptive conduct, at any place in the Grounds or in any of

the Capitol Buildings with the intent to impede, disrnpt, or disturb the orderly conduct of a session

of Congress; and 40 U.S.C. § 5104(e)(2)(G) which makes it a crime to parade, demonstrate, or

picket in any of the Capitol Buildings.
                                                                  C;..1--_7) .
                                                                 ..,~~

                                                      Special Agent Steven Huie
                                                      Federal Bureau oflnvestigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 21st day of January 2021.
                                                                          2021.01.21
                                                                          20:39:23
                                                                          -05'00'

                                                      ZIA M. FARUQUI

                                                      U.S. MAGISTRATE JUDGE
